Citation Nr: 0422144	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-08 871	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to January 1968.  The case is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Waco Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
tinnitus, rated 10 percent.   


FINDING OF FACT

The veteran's tinnitus is rated at the maximum rating 
provided by the Rating Schedule (10 percent); factors 
warranting extraschedular consideration are neither shown nor 
alleged.  


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. § 1155, 5107, 7104(c) (West 2002); 38 
C.F.R. §§ 3.321(b), 4.87, Diagnostic Code (Code) 6260 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
have been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). The VCAA and implementing regulations apply in the 
instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The claim 
was considered on the merits and the veteran was provided a 
copy of the decision denying his claim.  In the October 2002 
decision, in a March 2003 statement of the case (SOC), and in 
a supplemental statement of the case (SSOC) in June 2003, the 
veteran was notified of the evidence necessary to 
substantiate his claim on the "downstream" issue of an 
increased initial rating, and of what was of record.  The 
rating decision, the SOC, and the SSOC notified the veteran 
of the evidence necessary to substantiate his claim, what was 
of record, and explained the basis for the 10 percent rating 
assigned for tinnitus and outlined the criteria for rating 
tinnitus.  The SSOC notified him that a note amendment was 
added to Code 6260 explaining how the criteria were to be 
applied.  A VA General Counsel precedent opinion has held 
that specific notice is not required as to information and 
evidence necessary to substantiate a claim for separate 
ratings for each ear for bilateral service-connected 
tinnitus, because the act would be futile VAOPGCPREC 4-2003.  

Although the veteran was asked to respond with any new 
evidence in support of his claim within 30 days, he was also 
advised that evidence submitted within a year would be 
considered.  In fact, all evidence received in the interim 
has been accepted for the record and considered.  Inasmuch as 
the law is dispositive of the veteran's contentions, advising 
him to submit everything he has pertinent to the claim would 
serve no useful purpose.

There is no indication that any pertinent evidence remains 
outstanding.  A VA examination was conducted prior to the 
grant of service connection, and further examination is not 
indicated (as the maximum rating is currently assigned).  
VA's duties to notify and assist are met.

II.	Factual Background

The veteran was exposed to acoustic trauma as a fire crewman 
in the Infantry, Division and in combat in Vietnam.  The RO 
granted service connection for tinnitus in October 2002 and 
assigned a 10 percent rating (under 38 C.F.R. § 4.87, Code 
6260), effective April 18, 2002.

An August 2002 VA examination revealed that the veteran had 
severe bilateral tinnitus due to acoustic trauma in service.  
III.  Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.

Tinnitus, recurrent warrants a 10 percent rating.  38 C.F.R. 
§ 4.87, Code 6260.

Effective June 13, 2003, Code 6260 was amended with a note 
stating that a single evaluation is to be assigned for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears or in the head. See 68 Fed. Reg. 25,822, 
25,823 (2003).  In a May 2003 precedent opinion, VA's General 
Counsel held that the current Code 6260, as well as Code 6260 
as in effect prior to amendment in 1999, authorizes a single 
10 percent rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head and concluded that separate ratings for tinnitus in each 
ear may not be assigned under Code 6260 or any other code. 
VAOPGCPREC 2-2003.  

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning capacity impairment due to a service-
connected disorder. 38 C.F.R. § 3.321(b).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

It is not in dispute that the veteran's current rating for 
tinnitus is the maximum provided by the rating schedule for 
that disability.  Factors that would warrant referral for 
extraschedular consideration (frequent hospitalizations, 
marked interference with employment) are neither shown nor 
alleged.  The veteran seeks separate 10 percent ratings for 
each ear.  His representative argues that the criteria in 
effect prior to June 2003 permitted separate ratings.  This 
is directly contradicted by the General Counsel opinion 
summarized above.  The representative notes that there is 
such opinion and, in essence, asks the Board to disregard it.  
However, the Board is bound by General Counsel precedent 
opinions.  38 U.S.C.A. § 7104(c).   

The governing regulation specifically prohibits the 
disposition sought.  See Note following Code 6260.  As the 
law and not the evidence is dispositive, the claim must be 
denied as lacking legal merit. Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  


ORDER

A rating in excess of 10 percent for tinnitus is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



